DETAILED ACTION
Response to Amendment
Claims 1-2, 6-7, 11-14, 17, and 19-20 are amended. 
Claim 5 is cancelled. 
Claims 1-4 and 6-20 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 In independent Claims 1, 12 and 17, the applicant includes several limitations that are either unnecessary to the operation of the system, don’t perform any active steps, or are otherwise undefined leaving one having ordinary skill in the art to wonder what is actually being performed. The limitation of “activating a data communication mode” isn’t really activating the lidar – it appears merely to be switching from a first mode to a second mode. However, no active steps are performed in the first mode. The only active steps performed are when the lidar is in the second (fixed vector or data communication mode), thus rendering the first mode pointless as it is insignificant. This also applies for the “operating a lidar unit in object detection mode” 
In dependent claim 6, the limitation about changing to a slow scan mode has two problems. This doesn’t appear to limit the claim further, because no actions are performed in slow scan mode. Also, the applicant fails to define what slow scan mode even does or how it is in any way relevant to operation of the lidar system for what appears to be bilateral communication. 
In dependent claim 9, backchannel communications is not defined. The examiner interprets this to simply mean not at the same time or same direction as the originally transmitted lidar pulses. Claim 10 also has a similar issue that needs to be resolved. 
In Claim 16, the applicant fails to define any details as to how presence is detected. 
In Claims 14 and 15, the poorly defined listing would appear to be such that one having ordinary skill in the art could use any known modulation technique, or any known authentication technique. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipson (US 2016/0327648) and Wilkins (US 2015/0088373).
Regarding Claims 1, 12, and 17, Lipson teaches a method of communicating data using light detection and ranging (lidar), the method being carried out by a lidar communication [#400-#430 of Fig 4; Fig 1, 5] system (that is installed in a vehicle as a part of vehicle electronics of the vehicle) [#400-#430 of Fig 4; 0015-16], the method (and system) comprising: a processor and memory [0015-16]; a lidar unit that includes a lidar emitter [0015-23]; operating a lidar unit in an object detection mode [0015-23]; determining to operate the lidar unit in a data communication mode [0020-22];  activating a data communication mode of a lidar unit including changing a type of emission of the lidar unit from (a) a scan mode where the lidar unit outputs light pulses over a field of view of the lidar unit to (b) a fixed vector mode where the lidar unit outputs light pulses in only a single direction from the lidar unit, wherein the single direction is a direction of an aperture of an external lidar communication device [0020-22]; preparing data for communication using lidar [0020-22]; after activating the data communication mode and transitioning to the fixed vector mode [0020-22], emitting light pulses only in the single direction using the lidar unit, wherein the light pulses are emitted in a manner so as to convey the prepared data to the an external lidar communication device [0020-22; #510a, #510 of Fig 5]. Lipson does 
Regarding Claim 2, Lipson also teaches operating the lidar unit in an object detection mode, wherein the lidar unit, when operating in the object detection mode, emits lidar signals using a scan mode [0015-16; 0020-22]. Wilkins additionally teaches this limitation in [Fig 3; 0039-42]. 
Regarding Claim 3, Lipson also teaches lidar communication system is a vehicle lidar communication system that is installed into a vehicle as a part of vehicle electronics of the vehicle [#400-#430 of Fig 4; 0015-16]. Wilkins additionally teaches this limitation in [Fig 3; 0039-42].
Regarding Claim 4, Lipson also teaches wherein the preparing step is carried out by a data communication controller, and wherein the prepared data is sent to the lidar unit via a communications bus of the vehicle electronics [0016-17; 0019-22]. Wilkins additionally teaches this limitation in [Fig 3; 0024-29; 0039-42].
Regarding Claim 6, Lipson also teaches changing the a-type of emission of the lidar from a-scan mode to a slow scan mode [0016-17; 0019-22]. Wilkins additionally teaches this limitation in [Fig 3; 0024-29; 0039-42].
Regarding Claim 7, Lipson also teaches a lidar unit continuously emits the plurality of light pulses in the single direction until the acknowledgment message is received, and wherein the plurality of light pulses convey an emergency message [0016-17; 0019-22]. Wilkins additionally teaches this limitation in [Fig 3; 0024-29; 0039-42].
Regarding Claim 8, Lipson also teaches wherein the external data communication device is another vehicle [0019-22]. Wilkins additionally teaches this limitation in [Fig 3; 0039-42].
Regarding Claim 9, Lipson also teaches wherein the external lidar communication device sends the acknowledgment message to the lidar communication system via backchannel communications [0019-22]. Wilkins additionally teaches this limitation in [Fig 3; 0039-42].
Regarding Claim 10, Lipson also teaches wherein the external lidar communication device sends the acknowledgment message to the lidar communication system via a download lidar communication channel that is established between a lidar emitter of the external lidar communication device and a lidar receiver of the lidar unit [0019-22]. Wilkins additionally teaches this limitation in [Fig 3; 0039-42].
Regarding Claim 11, Lipson also teaches wherein the lidar communication system continuously sends the prepared data using the plurality of light pulses until the acknowledgment message is received [0019-22]. Wilkins additionally teaches this limitation in [Fig 3; 0039-42].
Regarding Claim 13, Lipson also teaches wherein the plurality of light pulses are modulated by the lidar unit according to the data [0019-22]. Wilkins additionally teaches this limitation in [Fig 3; 0032-34].
Regarding Claim 14, Lipson also teaches wherein the plurality of light pulses are modulated using amplitude modulation techniques, pulse modulation techniques, and/or frequency modulation techniques [0019-22]. Wilkins additionally teaches this limitation in [Fig 3; 0032-34].
Regarding Claim 15, Lipson also teaches wherein the upload lidar communication channel is secured using a handshake or other authentication techniques [0019-22]. Wilkins additionally teaches this limitation in [Fig 3; 0037-42].
Regarding Claim 16, Lipson also teaches wherein it is determined to operate the lidar unit in the data communication mode when the vehicle lidar communication system detects the presence of the external lidar communication device [0019-22]. Wilkins additionally teaches this limitation in [Fig 3; 0024-29; 0039-42].
Regarding Claim 18, Lipson also teaches a wireless communications device that includes wireless communication circuitry, a processor, and memory [0019-22]. Wilkins additionally teaches this limitation in [Fig 3; 0024-29; 0039-42].
Regarding Claim 19, Lipson also teaches wherein the lidar unit includes a lidar pulse controller that controls emission of the plurality of light pulses [0019-22]. Wilkins additionally teaches this limitation in [Fig 3; 0024-29; 0039-42].
Regarding Claim 20, Lipson also teaches wherein the computer instructions, when executed, further cause the vehicle lidar communication system to direct the plurality of light pulses toward the external lidar communication device when emitting the plurality of light pulses [0019-22]. Wilkins additionally teaches this limitation in [Fig 3; 0024-29; 0039-42].

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 6-20 have been considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553.  The examiner can normally be reached on M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645